Citation Nr: 1540043	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  08-29 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbus, Ohio


THE ISSUE

Entitlement to reimbursement of costs of unauthorized pharmacy medications obtained from non-VA pharmacies during the period from October 12, 1998, to September 9, 2005. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 decision by the fee basis section of the Department of Veterans Affairs (VA) Medical Center (MC) in Columbus, Ohio. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In January 2012, the Board remanded the Veteran's claim to schedule a hearing before the Columbus VAMC.  The VAMC conducted the hearing in June 2012.  In July 2012, the VAMC issued a Supplemental Statement of the Case, and it included a VA Form 9 with it.  In August 2012, the Veteran elected, via the VA Form 9, to have a Board hearing.  The VAMC affirmed the Veteran's right to a Board hearing in its August 2012 letter notifying him that it had certified his appeal to the Board.  VA has not scheduled the Board hearing, nor has the Veteran withdrawn his request.  Therefore, remand is warranted to schedule the hearing. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the April 2006 VAMC decision on appeal and upload it into the Veteran's electronic claims folder.

2.  Schedule a Travel Board hearing for the Veteran, as requested in his August 2012 VA Form 9.  Schedule this hearing at the Cleveland Regional Office (RO), as this RO is the closest to the Veteran's residence.  Then follow all appropriate appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




